DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crounse et al. (US 2018/0252980) in view of Lin et al. (US 2012/0013580).

As to claims 1, 7 and 8, Crounse discloses a method for driving an electro-optic display having a plurality of pixels (See abstract), the method comprising: dividing the plurality of pixels into n groups (See abstract); wherein N is an integer greater than or equal to 2 (See claim 1, n is an integer larger than 1); updating one group of display pixels from the plurality of display pixels [0073; 0078] and applying a full clearing waveform (first waveform) to at least one group of the n groups of pixels to go through an update (see paragraph [0073; 0078; 0079]; and claim 1).
Further, Crounse discloses [0073], [0078]; and claim 1: applying a top off (edge clearing) waveform (second waveform) to cardinal pixels of the at least one group of pixels to get rid of edge artifacts (“some of the pixels (e.g., pixels 200, 202, 204) may go through full clearing transition (e.g., an iFull pulse is applied of the state I, as illustrated in FIG. 2C); and such pixels may generate some edge artifacts, and as a result, its cardinal pixels (e.g., pixels 206, 208, 210 and 212 are cardinal pixels to pixel 200) will be applied an “edge clearing” transition”[0073]. (pixel 200 has cardinal pixels (206, 208, 210, 212) which applies to no more than (nx2)+2, or 6 cardinal pixels.
However, Crounse does not specifically disclose wherein the one group of display pixels includes at least n (n integer greater than one, or at least 2) number of adjacent display pixels being updated at the same time.
Analogous art Lin et all discloses update of pixel B while pixel A is concurrently being updated, wherein there are three adjacent pixels A. B. and C). (see paragraphs [0038, 0042, 0048] and Fig. 3). It would have been obvious to one of ordinary skill in the art at the time of filing to update adjacent display pixels at the same time, as taught by Lin, in the device of Crounse, to improve the display’s ability to change images quickly, and to avoid consumption of large amounts of memory bandwidth [0003, 0004].

As to claim 2, Crounce discloses updating one group of display pixels from the plurality of groups of display pixels further comprising updating all groups of pixels from the plurality of groups of display pixels in a pre-determined sequence [0071].

As to claim 3, Crounce discloses updating one group of display pixels from the plurality of groups of display pixels further comprising updating all groups of pixels from the plurality of groups of display pixels in a random sequence [0071].

As to claims 4 and 18, Crounce discloses the electrophoretic display further comprising a layer of electrophoretic medium (see claim 3).

As to claims 5 and 19, Crounce discloses the layer of display medium is an encapsulated electrophoretic display medium (see claim 5).

As to claims 6 and 20, Crounce discloses the electrophoretic display medium comprises an electrophoretic medium comprising a liquid and at least one particle disposed within said liquid and capable of moving there through on application of an electric field to the medium (see claim 6).

As to claims 9 and 12, Crounce, as anticipated by Lin, does not specifically disclose the one group of display pixels includes at least three adjacent display pixels, at least four adjacent display pixels, being updated at the same time, and the step of applying a edge clearing waveform comprises applying the edge clearing waveform to no more than seven, or eight cardinal pixels.
Crounce discloses in paragraphs [0073], [0078]; and claim 1: applying the top off waveform to the cardinal pixels of the at least one group of pixels to get rid of the edge artifacts) and Lin discloses  (see paragraphs [0038], [0042]; and figure 3; and Lin discloses the update of pixel B while the pixel A is concurrently being updated, wherein there are three adjacent pixels A, B, and C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the group of pixels including at least 3, or at least 4 pixels, and applying the edge clearing to no more than 7, or 8 cardinal pixels, because these features are mere variations of the combination of the disclosures of Crounce and Lin. Also, it is a choice by the designer, at a lab or manufacturing environment, to decide more or less adjacent pixels for updating, or resetting, and also to decide the amount of cardinal pixels for applying edge clearing, as selectively desired to obtain a desired result. 

As to claims 10, 13, and 14, Crounce, as anticipated by Lin, does not specifically disclose the one group of display pixels includes at least four adjacent display pixels, being updated at the same time, and the step of applying a edge clearing waveform comprises applying the edge clearing waveform to no more than eight, or nine, or ten, cardinal pixels.
Crounce discloses in paragraphs [0073], [0078]; and claim 1: applying the top off waveform to the cardinal pixels of the at least one group of pixels to get rid of the edge artifacts) and Lin discloses  (see paragraphs [0038], [0042]; and figure 3; and Lin discloses the update of pixel B while the pixel A is concurrently being updated, wherein there are three adjacent pixels A, B, and C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the group of pixels including at least 4 pixels, and applying the edge clearing to no more than 8, or 9, or 10, cardinal pixels, because these features are mere variations of the combination of the disclosures of Crounce and Lin. Also, it is a choice by the designer, at a lab or manufacturing environment, to decide more or less adjacent pixels for updating, or resetting, and also to decide the amount of cardinal pixels for applying edge clearing, as selectively desired to obtain a desired result.

As to claims 11, 15, 16, and 17, Crounce, as anticipated by Lin, does not specifically disclose the one group of display pixels includes at least five adjacent display pixels, being updated at the same time, and the step of applying a edge clearing waveform comprises applying the edge clearing waveform to no more than nine, or ten, or twelve, cardinal pixels.
Crounce discloses in paragraphs [0073], [0078]; and claim 1: applying the top off waveform to the cardinal pixels of the at least one group of pixels to get rid of the edge artifacts) and Lin discloses  (see paragraphs [0038], [0042]; and figure 3; and Lin discloses the update of pixel B while the pixel A is concurrently being updated, wherein there are three adjacent pixels A, B, and C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the group of pixels including at least 4 pixels, and applying the edge clearing to no more than 9, 10, or 12, cardinal pixels, because these features are mere variations of the combination of the disclosures of Crounce and Lin. Also, it is a choice by the designer, at a lab or manufacturing environment, to decide more or less adjacent pixels for updating, or resetting, and also to decide the amount of cardinal pixels for applying edge clearing, as selectively desired to obtain a desired result.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692